United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1382
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                             Dane Charles Arredondo

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                    ____________

                          Submitted: December 18, 2020
                              Filed: May 10, 2021
                                 ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________

ERICKSON, Circuit Judge.

      During the evening hours of January 5, 2019, officers were dispatched to Dane
Arredondo’s (“Dane”) house on a neighbor’s report of a woman screaming and crying
inside the residence. When the officers arrived, they entered the home without
consent to check on the woman. They found her downstairs, extremely intoxicated
but apparently unharmed. While inside the house questioning Dane’s brother, David
Arredondo (“David”), about the disturbance, the officers discovered small glass
medicine vials. Dane was charged with (1) health care fraud, in violation of 18
U.S.C. § 1347; (2) acquiring controlled substances by fraud, in violation of 21 U.S.C.
§ 843(a)(3); and (3) possession of controlled substances, in violation of 21 U.S.C.
§ 844. The government appeals the district court’s1 order granting Dane’s motion to
suppress the vials. We have jurisdiction under 18 U.S.C. § 3731, and we affirm.

I.    BACKGROUND

      On January 5, 2019, at around 10:00 p.m., Pennington County Deputy Eric
Fenton arrived at Dane’s house to investigate a disturbance that was reported by a
concerned neighbor. The neighbor reported hearing slamming doors and screaming
and crying from a woman inside the house next door. The neighbor had not heard
any gunshots. Deputy Fenton approached the front door and listened to see if he
could hear screaming or other noises, but all was silent. As Deputy Fenton stood
outside the home, he peered inside and observed a rifle casing on one of the steps
leading upstairs in the bi-level home. After he relayed this information to dispatch,
he rang the doorbell.

       Deputy Fenton’s body cam recorded David answering the door by opening it
only wide enough to peek out. Deputy Fenton inquired whether everything was okay
and received assurances from David that all was well. Deputy Fenton asked whether
there had been an argument. David acknowledged that there had been an argument,
but said it had been resolved and “she is fine.” When Deputy Fenton asked for
permission to step inside to check on the situation, David resisted, indicating that the
house was his brother’s residence. When Deputy Fenton inquired who was in the


      1
       The Honorable Jeffrey L. Viken, United States District Judge for the District
of South Dakota, adopting in part the Report and Recommendation of United States
Magistrate Judge Daneta Wollmann.

                                          -2-
residence, David noted his girlfriend was there on the floor right now. This piqued
Deputy Fenton’s concern and he followed up with “on the floor?!” and entered.

       David volunteered that his girlfriend was “really drunk right now” and noted
that he had not invited or consented to Deputy Fenton’s entry. Deputy Fenton
informed David that he was there to check on the woman’s welfare and asked David
to accompany him downstairs. David asked Deputy Fenton to stop touching him, at
which point Deputy Fenton, in a raised voice, ordered David to come downstairs or
else be handcuffed. They went downstairs.

       Once in the basement, David headed toward a back room with an open door.
Deputy Fenton directed David to “stay right here, stay right here.” Deputy Fenton
radioed dispatch and reported (1) he was inside the home with a male, (2) there was
a female laying on the floor but he believed she moved into one of the bedrooms
downstairs, and (3) the male was “not being that cooperative.” Deputy Fenton then
opened the nearest bedroom door and observed a woman inside who was later
identified as David’s girlfriend, Ashley Richards. When Deputy Fenton inquired
whether she was injured, Ashley said she was unharmed. Deputy Fenton asked
Ashley why she was laying on the floor, and she responded “because I want to.”
Meanwhile, David again moved towards the back room, causing Deputy Fenton to
grab David by a lanyard he was wearing, yank him away from the back room,
handcuff him, and pat him down. At this point, Deputy Fenton observed Dane seated
on a mattress on the floor in the room with Ashley. As Deputy Fenton attempted to
identify David, Dane asked if they could go upstairs. David informed Dane that
Deputy Fenton was not listening and that he had not invited the deputy into the home.
Dane then repeated his request to go upstairs.

       The situation in the basement was confused with Ashley asking Deputy Fenton
why he was there, David directing Ashley to explain that she was not hurt or
threatened, and Ashley stating repeatedly “he is not a threat to me.” When additional

                                         -3-
officers arrived and joined the group downstairs, Deputy Fenton directed Officer
Matthew Pond to identify Dane while he talked to Ashley.

       Deputy Fenton relayed Ashley’s name and date of birth to dispatch and then
turned his attention back to David, asking “do you want to tell me what happened
here?” David explained that Ashley and he were arguing when she ran down the
stairs and fell. Dane was sleeping, so David tried to calm Ashley down. David
denied touching Ashley or hurting her. Deputy Fenton then re-entered the bedroom
and asked one more time whether Ashley had suffered any injuries. Ashley
confirmed she was not injured. Determined to satisfy himself that this was true,
Deputy Fenton shined a flashlight on Ashley and asked her to pull her hair back.
Ashley complied, and Deputy Fenton saw no sign of injury but noted that she looked
“highly intoxicated” and like she had been crying. Deputy Fenton recounted during
his testimony that he saw no signs Ashley that had been in a physical altercation and
thought she was “exhausted and drunk.”

       After leaving the room where Ashley was laying, Deputy Fenton proceeded to
the open area of the basement where David and Dane were located and asked about
Dane’s identification. Dane indicated his wallet was upstairs. When Dane headed
upstairs to get it, Deputy Fenton and Officer Pond followed. Dane’s wallet was on
the stair ledge. After looking at Dane’s driver’s license, Officer Pond stated
“Richards? You told me a different name?!” A discussion ensued in which Dane and
David asserted that Officer Pond had misunderstood and that while Ashley’s last
name was Richards, Dane’s last name was Arredondo. Officer Pond, convinced Dane
had lied about his identity, directed him to put on his shoes so they could go to the
squad car for further questioning.

      While Officer Pond took Dane outside, Deputy Fenton put David on one of the
couches upstairs. About four minutes later, Deputy Fenton glanced at a different
couch behind him and saw some small clear medicine vials. Picking one up, Deputy

                                         -4-
Fenton asked “what are these?” David responded that Dane is a paramedic so he has
a prescription. Deputy Fenton then grabbed another small vial off of the couch and
held it up to read the label, identifying it as a Ketamine vial. Deputy Fenton asked
David if Dane had a prescription for Ketamine. David indicated Deputy Fenton
should look in a black box, which contained Dane’s paramedic license. Deputy
Fenton, uncertain of the nature of the drugs, researched on his phone if any of the
vials contained controlled substances. After determining that at least some of the
empty vials previously contained controlled substances, the officers placed the vials
in evidence bags. While Deputy Fenton was questioning David, Officer Pond
discovered and seized a vial of Fentanyl in the basement.

         Dane moved to suppress the vials, arguing they were the fruit of an illegal
search. The magistrate judge prepared a report and recommendation, recommending
the evidence be suppressed because, by the time Deputy Fenton discovered the vials,
the exigent circumstances and community caretaker function that had justified the
initial entry had dissipated and Deputy Fenton was unlawfully on the premises. The
district court adopted the magistrate judge’s report in part and rejected it in part,
finding that Deputy Fenton was lawfully present in the living room when he observed
the vials because Dane had consented to going upstairs, but that the vials were subject
to suppression because their incriminating character was not immediately apparent.
The government appeals the suppression of the Ketamine vials, but does not
challenge the suppression of the Fentanyl.

II.   DISCUSSION

      The Fourth Amendment protects the right of persons to be free from
unreasonable seizures of their papers and effects. U.S. Const. Amend. IV. A
warrantless seizure of property is per se unreasonable unless it falls within a well-
defined exception to the warrant requirement. Robbins v. City of Des Moines, 984
F.3d 673, 680 (8th Cir. 2021). The government contends exigent circumstances and

                                         -5-
the community caretaker function justified the officers’ presence upstairs and a
warrantless seizure of the vials was permissible under the plain view exception. We
review the district court’s factual findings for clear error and its legal conclusions de
novo. United States v. Smart, 393 F.3d 767, 769 (8th Cir. 2005).

       While we have reservations about the government’s claim that the officers were
lawfully present upstairs, the exigent circumstances and community caretaker
function having dissipated and the issue of consent being questionable, it is
unnecessary to resolve this issue because the plain view exception does not apply.
The plain view exception authorizes an officer to seize an object without a warrant
if (1) the officer lawfully arrived at the location from which he or she views the
object, (2) the object’s “incriminating character” is “immediately apparent,” and (3)
“the officer has a lawful right of access to the object itself.” United States v. Lewis,
864 F.3d 937, 943 (8th Cir. 2017) (citation omitted). Here, even assuming the first
and third prongs are satisfied, the second prong is not because the record does not
establish the “incriminating character” of the vials was “immediately apparent.”

       For an item’s “incriminating character” to be “immediately apparent,” the
officer must have probable cause to associate it with criminal activity. Id. at 944.
Deputy Fenton possessed no such probable cause. When he came upon small glass
containers that looked similar to containers that hold common household items, such
as contact lenses, essential oils, or medications for insulin or fertility, there was no
basis to immediately suspect contraband. Whether the vials contained contraband
was even less immediately apparent here, as they were observed on a dark couch in
a poorly lit room in a residence where Deputy Fenton knew one of the occupants was
a paramedic. While Deputy Fenton believed that the vials laying on the couch
“seem[ed] a little odd,” something seeming “a little odd” is usually a hunch and not
probable cause. And although the officers witnessed strange behavior from Dane,
David, and Ashley, the presence of bottles and cans strewn about the basement floor
and upstairs living room gave the officers reason to believe that the three individuals

                                          -6-
inside the house were drunk, which is not itself unlawful. When Deputy Fenton
picked up the vials, held them higher to get a better view, and turned them to read the
labels, he had no idea of the contents. At that moment, the vials had been searched
and seized, before Deputy Fenton had probable cause to believe they were an illegally
possessed controlled substance. See Arizona v. Hicks, 480 U.S. 321, 323–26 (1987)
(moving components of two stereos in order to read the stereos’ serial numbers was
a search and the plain view of the stereos without serial numbers did not supply
probable cause to believe they were contraband, even though the expensive stereos
“seemed out of place in the squalid and otherwise ill-appointed” apartment).

       We also note there is nothing in this record suggesting that Deputy Fenton had
specialized expertise or training with regard to narcotics such that his specific
knowledge could be a basis for finding probable cause. In fact, after picking up and
reading a vial, Deputy Fenton did not know whether Ketamine was a controlled
substance. He used his phone to conduct research. Similarly, Officer Pond told
Deputy Fenton that he would have to look into whether Dane could be charged with
possession of a controlled substance since Dane was a paramedic. Deputy Fenton had
nothing more than a hunch that the vials could be incriminating, which is not enough
for the plain view exception to apply. See United States v. Hogan, 25 F.3d 690, 693
(8th Cir. 1994) (the agents’ hunch that the drugs from the house or truck might be in
the Oldsmobile is not enough to justify a search under the automobile exception).

III.   CONCLUSION

      For the foregoing reasons, we affirm the district court’s grant of Dane’s
suppression motion.




                                         -7-
GRUENDER, Circuit Judge, dissenting.

       The court affirms the district court’s suppression order, in my view wrongly
concluding that the glass vials’ incriminating character was not “immediately
apparent” under the plain-view doctrine.2 In so doing, the court erroneously requires
virtual certainty of the incriminating character of the glass vials and ignores the
totality of the circumstances. I respectfully dissent.

       An object’s incriminating character is immediately apparent if an officer has
probable cause to associate the property with criminal activity. United States v.
Weinbender, 109 F.3d 1327, 1330 (8th Cir. 1997). As “[t]he Supreme Court [has]
noted[,] . . . the phrase ‘immediately apparent’ is misleading . . . because it can be
taken to imply that an unduly high degree of certainty as to the incriminatory
character of evidence is necessary for an application of the plain view doctrine.”
United States v. Cowan, 674 F.3d 947, 953 (8th Cir. 2012) (internal quotation marks
omitted) (citing Texas v. Brown, 460 U.S. 730, 741 (1983) (plurality opinion)). But
the immediately apparent standard does not require “that an officer be ‘sure’ or
‘certain.’” Weinbender, 109 F.3d at 1330. Indeed, it does not even require that an
officer’s “belief be . . . more likely true than false.” Cowan, 674 F.3d at 953. Instead,
it requires only “that the facts available to a reasonably cautious man would warrant
a belief that certain items may be contraband or stolen property or useful as evidence
of a crime.” Weinbender, 109 F.3d at 1330 (internal quotation marks omitted). In
considering whether an officer had such probable cause, we consider the totality of
the circumstances. United States v. Sanders, 631 F.2d 1309, 1315 (8th Cir. 1980).
      2
       To the extent the court expresses doubts about Deputy Fenton being in a
lawful position to view the glass vials, see supra at 6, I disagree. The district court
did not clearly err in finding that a reasonable officer would have believed Dane
consented to the officers’ presence upstairs, considering that Dane asked Deputy
Fenton, “Can we go upstairs?” six times in three minutes and then led the officers
upstairs to view his license. See United States v. Williams, 346 F.3d 796, 799 (8th
Cir. 2003) (explaining that consent may be “reasonably implied from behavior”).

                                          -8-
       Here, several factors gave Deputy Fenton probable cause to associate the glass
vials with criminal activity. First, the home’s occupants lied to officers. See Nieves
v. Bartlett, 587 U.S. ---, 139 S. Ct. 1715, 1724 (2019) (“[A] suspect’s untruthful and
evasive answers to police questioning c[an] support probable cause.”); United States
v. Ameling, 328 F.3d 443, 449 (8th Cir. 2003) (finding probable cause in part because
of “apparently false statements”). When David answered the door, he told Deputy
Fenton that his brothers were out and that only his girlfriend was in the home. In
reality, Dane—David’s brother—was in the basement. Further, the evidence
indicates that Dane may have given Deputy Pond a false name. See United States v.
Bettis, 946 F.3d 1024, 1030 (8th Cir. 2020) (finding probable cause in part because
defendant gave a false name).3

        Second, the occupants behaved evasively. See United States v. Jones, 535 F.3d
886, 891 (8th Cir. 2008) (“Evasive behavior, while not alone dispositive, is another
fact supporting probable cause.”). When Deputy Fenton and David first entered the
basement, David tried to walk away into a separate, darkened room, prompting
Deputy Fenton to tell David to stay put. Nonetheless, as soon as Deputy Fenton’s
attention was focused elsewhere, David again tried to duck into the separate room,
requiring Deputy Fenton to restrain David and place him in handcuffs. Further, when
Deputy Fenton asked Dane why there was a rifle casing on the stairs, Dane responded
that it was because he was a paramedic. When Deputy Fenton repeated his question,
Dane again evaded the inquiry, commenting instead on the caliber of the casing and
never answering the question. See Nieves, 139 S. Ct. at 1724 (“[A] suspect’s
untruthful and evasive answers to police questioning c[an] support probable cause.”).

       Third, the occupants were acting strangely and seemed highly intoxicated. See,
e.g., United States v. Martin, 869 F.2d 1118, 1121 (8th Cir. 1989) (upholding seizure
      3
       As the district court noted, “[t]he video does not record defendant giving a last
name, but Deputy Pond is recorded calling in the name ‘Dane Richards’ to dispatch.”

                                          -9-
of a soft-drink bottle under the plain-view doctrine in part because of intoxicated
behavior). Deputy Fenton described David as “highly intoxicated,” “slurring his
speech,” incoherent, and unresponsive to his requests. Further, unprompted and in
relation to nothing, David blurted out at least seven times that he was a teacher.
Deputy Fenton described Ashley, who was initially found lying on the basement
floor, as “look[ing] disheveled,” “highly intoxicated,” and “completely out of it.”
Dane too acted strangely. When asked for his date of birth, Dane tried to respond
with his last name, which he then could not remember. He asked to go upstairs six
times in three minutes despite being repeatedly told no. And Dane giggled when
officers indicated they had been concerned Ashley might have been “laying there
bleeding on the floor.”

       The court minimizes the relevance of this behavior, arguing that the occupants’
“strange behavior,” combined with “the presence of bottles and cans strewn about
[the home], gave the officers reason to believe that the three individuals inside the
house were drunk,” but evidently nothing more. Supra at 6-7. But the court’s own
logic cuts the other way—the presence of empty drug vials “strewn about” a couch,
combined with the occupants’ intoxicated behavior, gave Deputy Fenton reason to
believe the occupants were engaged in illegal drug use. If the empty liquor bottles
could suggest drunkenness, why could not the empty glass vials suggest drug
intoxication?

       Further, the fact that the Deputy Fenton might not have known whether the
occupants were intoxicated from alcohol or drugs does not defeat probable cause.
Probable cause does not require officers to rule out innocent explanations. See
District of Columbia v. Wesby, 583 U.S. ---, 138 S. Ct. 577, 592 (2018); United States
v. Perry, 908 F.3d 1126, 1129 (8th Cir. 2018). Indeed, it does not require that an
officer be certain that illegal activity is afoot, or even that illegal activity be more
likely than legal activity. See Cowan, 674 F.3d at 953. Rather, as we have repeatedly
held, it requires only “[a] practical, nontechnical probability that incriminating

                                         -10-
evidence is involved.” See, e.g., United States v. Craddock, 841 F.3d 756, 759 (8th
Cir. 2016) (internal quotation marks omitted); Fagnan v. City of Lino Lakes, 745 F.3d
318, 323 (8th Cir. 2014); Cowan, 674 F.3d at 953; United States v. Muhammad, 604
F.3d 1022, 1027-28 (8th Cir. 2010); Weinbender, 109 F.3d at 1331; United States v.
Garner, 907 F.2d 60, 62 (8th Cir. 1990).

       Fourth, the glass vials themselves suggested illegal drug possession and/or use.
There were six glass vials, of the kind that drugs are stored in, largely empty, strewn
about a couch. They were not in a medicine cabinet, or in Dane’s paramedic bag, or
in any other place one would expect to find lawful medication. See Cronin v.
Peterson, 982 F.3d 1187, 1197 (8th Cir. 2020) (holding that probable cause is a
“practical and common-sensical standard” that allows an officer to draw reasonable
inferences). Nor were they in a location where one would expect to find “contact
lenses” or “essential oils.” See supra at 6. The vials’ suspicious location contributed
to probable cause. See United States v. McGehee, 672 F.3d 860, 869 (10th Cir. 2012)
(upholding under the plain-view doctrine the seizure of a vanilla-extract bottle lodged
in a driver’s side door); United States v. Wright, 324 F. App’x 800, 804 (11th Cir.
2009) (explaining that pills’ incriminating character was immediately apparent in part
because they “were packaged in a clear plastic sandwich bag instead of a prescription
drug bottle”).

       For example, in United States v. Murphy, while executing a search warrant for
illegal firearms, officers came across “glass bottles, beakers, chemicals, and bottled
gas in green and orange containers bearing ‘flammable’ warning labels.” 69 F.3d
237, 242 (8th Cir. 1995). The officers believed it to be an explosives lab and called
federal authorities, who informed them it was actually a methamphetamine lab. Id.
We upheld the seizure of the equipment, stating that “[r]egardless of whether the
chemicals were used for manufacturing drugs or explosives, their incriminating nature
as contraband was immediately apparent to officers entering the house.” Id. Had the
officers found these materials in a laboratory setting, it seems unlikely we would have

                                         -11-
concluded that their incriminating character was immediately apparent. But their
presence in a residence was bizarre. Similarly, had the glass vials been in a medicine
cabinet or a paramedic bag, Deputy Fenton may not have had probable cause to
associate them with criminal activity. But they were not.

      Further, the fact that the vials were largely empty, combined with the
intoxicated behavior of the home’s occupants, suggests illegal drug use. Cf. United
States v. Cooper, 19 F.3d 1154, 1163 (7th Cir. 1994) (noting that an “empty
ammunition box raise[d] an inference that the contents had been used”).

        The court argues that the glass vials themselves could not have been suspicious
because they “looked similar to containers that hold common household items, such
as contact lenses, essential oils, or [legal] medications.” Supra at 6. But we have
repeatedly held that an object need not be “inherently incriminating” to satisfy the
immediately apparent standard. See, e.g., Muhammad, 604 F.3d at 1028 (“While cash
is not inherently incriminating, under these circumstances, [the officer] had probable
cause to believe that the cash protruding from the wallet was evidence of the
robbery.”); United States v. Bustos-Torres, 396 F.3d 935, 945 (8th Cir. 2005)
(applying “a dose of common sense” in the plain-feel context and concluding that a
large “wad of papers . . . was likely evidence of [a] drug trade”). And, again,
probable cause does not require eliminating all possible lawful explanations. See
Wesby, 138 S. Ct. at 592. Further, the glass vials were not near a diffuser or contact-
lens solution or anything else that would support the court’s speculation.

       Considering the totality of the circumstances, Deputy Fenton had probable
cause to believe the glass vials were associated with criminal activity. Indeed, our
prior decision in Martin very nearly mandates this conclusion. There, an officer
pulled over a car for weaving. 869 F.2d at 1119. The driver had bloodshot eyes,
slurred speech, and general unsteadiness. Id. The passengers were “semi-conscious.”
Id. While the officer was arresting the driver, one of the passengers asked to remove

                                         -12-
her belongings from the trunk. Id. at 1119-20. When she opened the trunk, the
officer noticed two soft-drink bottles. Id. at 1120. When asked about their contents,
she indicated they contained “Seven-Up and Sprite” and then “appeared deliberately
to drop [one bottle] on the pavement.” Id. The officer seized the bottle, opened it,
and discovered that the bottles contained liquid PCP. Id. We held that these facts
“clearly [fell] under the plain view exception” because “the apparent intoxication of
the foursome and [the passenger’s] attempt to destroy the bottle gave [the officer]
probable cause to suspect the presence of illicit drugs.” Id. at 1121. Similarly, here,
the occupants’ intoxicated behavior, their false statements, their evasiveness, and the
oddity of the glass vials’ character established probable cause.4

       Finally, the court’s fixation on Deputy Fenton’s lack of specific narcotics
training or expertise simply misses the mark. See supra at 9-10. He did not need
special training, a specific knowledge of what drugs the glass vials contained, or prior
experience with Ketamine to conclude that intoxicated and suspicious behavior
combined with empty glass vials suggested illegal drug use. Common sense was
enough. See Craddock, 841 F.3d at 759 (holding that probable cause requires no
more than “a practical, nontechnical probability that incriminating evidence is
involved” (internal quotation marks omitted)); cf. Martin, 869 F.2d at 1121 (finding
probable cause that soft drink bottles contained illicit drugs without any indication
that officer had any specialized narcotics training or prior experience).

      In sum, considering the totality of the circumstances, Deputy Fenton had
probable cause to associate the glass vials with illegal drug possession and/or use.
In concluding otherwise, the court requires certainty rather than probability; it views

      4
        The court points out that, in Martin, someone tried to destroy the bottles,
whereas here no one tried to destroy the glass vials. Supra at 9 n.2. Fair enough. But
in Martin, we held that intoxicated behavior plus another suspicious factor “clearly”
satisfied the plain-view doctrine. See 869 F.2d at 1121. Here, intoxicated behavior
plus numerous other suspicious factors does the same.

                                         -13-
facts individually rather than in their totality; and it conjures implausible possibilities
at the expense of common sense. Accordingly, I respectfully dissent.
                        ______________________________




                                           -14-